                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                 COLUMBIA DIVISION

JIMMY JOE COOLEY,                                 §
           Plaintiff,                             §
                                                  §
vs.                                               §
                                                  §     Civil Action No. 3:19-cv-03424-MGL
                                                  §
STATE OF SOUTH CAROLINA,                          §
           Defendant.                             §
                                                  §
                                                  §
                                                  §

             ORDER ADOPTING THE REPORT AND RECOMMENDATION
                  AND DISMISSING PLAINTIFF’S COMPLAINT

       Plaintiff Jimmy Joe Cooley (Cooley), proceeding pro se, filed this action under 42 U.S.C.

§ 1983 alleging violations of his constitutional rights. This matter is before the Court for review of

the Report and Recommendation (Report) of the United States Magistrate Judge suggesting

Cooley’s complaint be dismissed with prejudice and without issuance and service of process. The

Report was made in accordance with 28 U.S.C. § 636 and Local Civil Rule 73.02 for the District of

South Carolina.

       The Magistrate Judge makes only a recommendation to this Court. The recommendation has

no presumptive weight. The responsibility to make a final determination remains with the Court.

Mathews v. Weber, 423 U.S. 261, 270 (1976). The Court is charged with making a de novo

determination of those portions of the Report to which specific objection is made, and the Court may
accept, reject, or modify, in whole or in part, the recommendation of the Magistrate Judge or

recommit the matter with instructions. 28 U.S.C. § 636(b)(1).

       The Magistrate Judge filed the Report on January 31, 2020. To date, Cooley has failed to

file any objections to the report. “[I]n the absence of a timely filed objection, a district court need

not conduct a de novo review, but instead must ‘only satisfy itself that there is no clear error on the

face of the record in order to accept the recommendation.’” Diamond v. Colonial Life & Acc. Ins.

Co., 416 F.3d 310, 315 (4th Cir. 2005) (quoting Fed. R. Civ. P. 72 advisory committee’s note).

Moreover, a failure to object waives appellate review. Wright v. Collins, 766 F.2d 841, 845-46 (4th

Cir. 1985).

       After a thorough review of the Report and the record in this case pursuant to the standard set

forth above, the Court adopts the Report and incorporates it herein. Therefore, it is the judgment

of the Court Cooley’s complaint is DISMISSED WITH PREJUDICE and without issuance and

service of process.

       IT IS SO ORDERED.

       Signed this 27th day of February 2020 in Columbia, South Carolina.

                                                       s/ Mary Geiger Lewis
                                                       MARY GEIGER LEWIS
                                                       UNITED STATES DISTRICT JUDGE


                                          *****
                               NOTICE OF RIGHT TO APPEAL

       Cooley is hereby notified of the right to appeal this Order within thirty days from the date

hereof, pursuant to Rules 3 and 4 of the Federal Rules of Appellate Procedure.
